EXAMINER'S AMENDMENT
Election/Restrictions
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Note that the examiner may make changes to the title on allowance (MPEP § 1302.01). 

The application has been amended as follows: 

The title of the application has been changed to:
--METHODS FOR THE TREATMENT OF NEUROLOGICAL DISORDERS AND DISEASES USING FNDC5--.

This application is in condition for allowance except for the presence of claims  12, 14-17 and 20, directed to invention non-elected without traverse. Accordingly, claims 12, 14-17 and 20 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The rejection of claims 1, 3, 6, 8 and 10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to the amendment of the claims that deleted “and an enhancer of Fndc5 polypeptide and/or nucleic acid expression and/or activity”.


Conclusion
Claims 1, 3, 6, 8 and 10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149.  The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
22 May 2021